DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on July 9, 2019 and December 1, 2020 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There are two separate requirements set forth in the second paragraph of 35 U.S.C. 112:
(A) the claims must set forth the subject matter that applicants regard as their invention; and
(B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With regard to claim 5, limitation, “the ohmic contact layer may be a layer in which an electrically conductive material is uniformly included” (emphasis added), as recited in the claim fail to positively recite circuit elements because “may be” presents a possibility (a possible alternative).
With regard to claim 6, limitation, “the ohmic contact layer may be a multilayer” (emphasis added), as recited in the claim fail to positively recite circuit elements because “may be” presents a possibility (a possible alternative).
The structure, which goes to make up the device, must be clearly and positively specified (“may be” should be removed).  The structure must be organized and correlated in such a manner as to present a complete operative device.
The essential purpose of patent examination is to determine whether or not the claims are precise, clear, correct, and unambiguous to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. Therefore, the uncertainties of claim scope should be removed as much as possible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan et al. (US 2018/0164261 A1).
Claim 14 presents a chip, according to the detector of claim 1. Therefore, the argument made against claim 1 also applies, mutatis mutandis, to claim 14.
Fan et al. teaches a highly sensitive microfluidic photoionization detector comprising:

    PNG
    media_image1.png
    361
    475
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    338
    419
    media_image2.png
    Greyscale

With regard to claims 1 and 14, a microfluidic photoionization detector (PID) (FIG. 2, PID device 20) comprising: a substrate (FIG. 2, substrate 52); an electrically conductive layer (FIG. 2, conductive material 54) formed on the substrate (FIG. 2, substrate 52), the electrically conductive layer (FIG. 2, conductive material 54) including a microchannel (FIG. 2, microfluidic channel 60), wherein the electrically conductive layer (FIG. 2, conductive material 54) further includes a first electrode region (FIG. 2, first region to define a first electrode 76) and a second electrode region (FIG. 2, second distinct region to define a second electrode 78) separated from each other by the microchannel (FIG. 2, microfluidic channel 60); an ohmic contact layer (second layer of electrically conductive metal) formed on top of the first electrode region (FIG. 2, first region to define a first electrode 76) and the second electrode region (FIG. 2, second distinct region to define a second electrode 78); and a light source (FIG. 2, VUV lamp 70) formed on the ohmic contact layer (second layer of electrically conductive metal) for emitting light toward the microchannel (FIG. 2, microfluidic channel 60) (Paragraphs: [0062], [0063] , [0078], [0079], and [0084]-[0089]; claims 1 and 4).
With regard to claim 14, a microfluidic photoionization chip (Paragraph: [0109]).
With regard to claim 2, the electrically conductive layer (FIG. 2, conductive material 54) is formed of a doped semiconductor material (Paragraphs: [0062]-[0063]; claims 4 and 25).
With regard to claim 3, the first electrode region (FIG. 2, first region to define a first electrode 76) and the second electrode region (FIG. 2, second distinct region to define a second electrode 78) are formed with a plurality of concave patterns (FIG. 2 in view of FIGS 1 and 3, bottom of electrodes 44, 46, 120, and 122).
With regard to claim 4, the ohmic contact layer (second layer of electrically conductive metal) is formed with a plurality of concave patterns (FIG. 2 in view of FIGS 1 and 3, bottom of electrodes 44, 46, 120, and 122).
With regard to claim 5, the ohmic contact layer (second layer of electrically conductive metal) may be a layer in which an electrically conductive material is uniformly included (Paragraphs: [0062]-[0063]; claims 4 and 25).
With regard to claim 6, the ohmic contact layer (second layer of electrically conductive metal) may be a multilayer comprising: a first layer formed on top of the first electrode region (FIG. 2, first region to define a first electrode 76) and the second electrode region (FIG. 2, second distinct region to define a second electrode 78); and a second layer formed on top of the first layer (Paragraphs: [0062]-[0063]).
With regard to claims 7 and 15, a light transmitting layer (FIG. 2, transparent window 64) disposed between the ohmic contact layer (second layer of electrically conductive metal) and the light source (FIG. 2, VUV lamp 70) (Paragraph: [0078]).
With regard to claim 8, the light transmitting layer (FIG. 2, transparent window 64) is bonded to the electrically conductive layer (FIG. 2, conductive material 54).
With regard to claim 9, a coating layer (magnesium fluoride MgF2) formed on the light transmitting layer (FIG. 2, transparent window 64) (Paragraph: [0078]).
With regard to claim 11,  an enclosure (FIG. 4 in view of FIG. 2) enclosing the substrate (FIG. 2, substrate 52), the electrically conductive layer (FIG. 2, conductive material 54), the ohmic contact layer (second layer of electrically conductive metal), the light source (FIG. 2, VUV lamp 70), and the printed circuit board (Paragraph: [0118]).
With regard to claim 12, a sealant filled within the enclosure (FIG. 4 in view of FIG. 2) (Paragraph: [0080]).
With regard to claim 13, a gas chromatography system (FIG. 5, system 150 ) comprising the microfluidic PID (FIG. 2, PID device 20) of claim 1.
With regard to claim 16, a gas chromatography system (FIG. 5, system 150 ) comprising the microfluidic PID (FIG. 2, PID device 20) of claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fan et al.
Fan et al. teaches all that is claimed as discussed in the above rejection of claims 1-9 and 11-16 including the custom printed circuit board (Paragraph: [0118]) and the light source (FIG. 2, VUV lamp 70), but it does not specifically teach the following feature:
A printed circuit board disposed on top of the light source.
It is noted that the feature as recited in claim 10 upon which applicant relies (i.e., “a printed circuit board disposed on top of the light source”) is just a mere rearrangement of parts and not sufficient by itself to patentably distinguish over Fan et al.  In fact, “The mere fact that a worker in the art could rearrange the parts of the reference device to meet the terms of the claims on appeal is not by itself sufficient to support a finding of obviousness.  The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device.” Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter.1984).  Therefore, the court held that mere rearrangement of parts has no patentable significance since it would both not have modified the operation of the device and an obvious matter of design choice (In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975): please see MPEP 2144.04 VI. C. Rearrangement of Parts for more details).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the highly sensitive microfluidic photoionization detector of Fan et al. to dispose the printed circuit board on top of the light source since Stone teaches that such an arrangement is beneficial to provide desirable and exemplary choices for a specific configuration of the highly sensitive microfluidic photoionization detector for a gas chromatography system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicants’ attention is invited to the followings whose inventions disclose similar devices.
Brothier et al. (US 8,054,082 B2) teaches a device and method for coupled measurements for globally and continuously tracking traces of tars present in a gas flow.
Jarski  et al. (US 2004/0108857 A1) teaches ionization detectors.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571) 272-2170.  The examiner can normally be reached MON-THURS (7:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/            Primary Examiner, Art Unit 2858